46 N.Y.2d 811 (1978)
B. G. Equipment Co., Inc., Appellant,
v.
American Insurance Company, Respondent.
Court of Appeals of the State of New York.
Argued November 30, 1978.
Decided December 21, 1978.
Percival D. Oviatt, Jr., for appellant.
Howard L. Meyer and Robert N. Convissar for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion of Mr. Justice MICHAEL F. DILLON at the Appellate Division (61 AD2d 247).